Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-10 are presented for examination.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
 Such claim limitation(s) is/are: “system is configured to …” in claims 1-5 and 10.
In claims 1-5 and 10, “system” linked with “configured to find out”, “configured to infer”;
In claims 2 and 3, “system” linked with “configured to extract”;
In claims 4-5, “system” linked with “configured to emit a signal”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
There is sufficient structure in the specification to support the following limitations.
“the system” is define in the specification, Figure 1 shows a schematic section through a system according to the invention. The system is given by bearing arrangement 12 which comprises a control unit 10 and a sensor unit 14 which is able to measure a quantity; and in Par. [0026], a bearing arrangement of the system comprises a housing 28a at which an outer ring 16a is fixed. An inner ring 18a is fixed at a shaft 26a of the bearing arrangement.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “system configured to…” as stated above, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of find, infer, emit and extract by the “system”, however, the specification discloses in Par. [0007], [0017], The “system” is including control unit, sensor, bearing arrangement, this shows the “system” including any suitable hardware and/or software and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per claim 6-9, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1. They are therefore rejected as set forth above.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function of find, infer, emit and extract. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), system configured to collecting  and infer data, which analyzed under Step 2A Prong One, under the broadest reasonable interpretation, is understood as reciting a mental process. This step can be performed in the human mind, or by a human using a pen and paper.
This judicial exception is not integrated into a practical application because the additional elements, The claim also recites additional elements of "Sensor” which analyzed under Step 2A Prong Two, are understood as gathering data and does not integrate the claim into a practical application. Thus, do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea to gathering data from the sensor. 
Dependent claims 2-9, have the same evaluation as claims 1 and 10, the claims are simply gathering data does not integrate the claims into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed, the additional elements amount to merely gathering data from the sensor do not provide an inventive concept. Thus, the claims are not patent eligible.
Claims 2 and 3, recites to extract the trend information is insignificant extra-solution activity, see 2106.04(a)(2) III A. Thus, this claim recites an abstract idea.
Claims 4 and 5, recites providing a notification (information is emitting a signal when the value exceeds threshold value) (insignificant extra-solution activity, see 2106.04(a)(2) III A  regarding emitting information) and generically transmitting (signal) (insignificant extra-solution activity applied by a generic network, see MPEP 2106.05(d) II and MPEP 2106.05(g) (e.g. receiving or transmitting data over a network). Thus, those claims recite an abstract idea.
Claim 6, recites taking an average the information collect is a mathematical algorithm that may be performed in the human mind. Thus, this claim recites an abstract idea. 

Claim 7. merely elaborates on the data comparison i.e. providing multiple pieces of abstract data to compare and further presenting that information. Thus this claim recites an abstract idea for the same reasons given for claims 1 and 10.
Claim 8, recites providing a notification of quantity is a humidity in the bearing arrangement or the level of water content in grease contained in the bearing arrangement is insignificant extra-solution activity, see 2106.04(a)(2).  Thus, this claim recites an abstract idea.
Regarding claim 9, recites the bearing arrangement contains the at least one control unit, that is not considered significantly more and listing a device without any functionality is insignificant extra-solution activity. Thus, this claim recites an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2016/0178122) in view of Maguire (US 2009/0103843).
Regarding claims 1 and 10, Conley discloses system (lubrication system of Fig. 1) with at least one control unit (controller 30) and a bearing arrangement (bearing assembly 12) that comprises:
at least one sensor unit (sensor 46) for measuring a quantity ([0006], [0024], a sensor configured to measure a moisture content of the lubricant and to produce at least one output signal indicative the measured moisture content and providing a pump for pumping lubricant into the bearing housing),
 wherein the system is configured to find out with the help of the at least one sensor unit first values of the quantity in a first-time span for a first set of instants of time  and wherein the system is configured to infer second values of the quantity for a second set of instants of time from third values measured via the at least one sensor unit in a second time span ([0024], The sensor 46 may determine the operating speed of the bearing. One or more signals indicative of the measured temperature, pressure, rotation rate and/or moisture content are sent periodically to the controller 30. The signals may be sent at any desirable interval, every 15 seconds, for example, and may comprise digital or analog signals or any combination of signals from which the controller 30 can extract information regarding the conditions sensed by the sensor 30; the different time reading has different values).
 wherein the first set of instants of time is different from the second set of instants of time ([0024], each sensor signals sent at any desirable interval, for example, every 15 seconds, each signal is different at each other).
Conley discloses bearing assembly 12 as state above, but does not specifically disclose bearing arrangement. However, Maguire discloses bearing arrangements (abstract, bearing arrangements and more particularly to methods and structures for bearing arrangements utilized in gas turbine engines or a machine having asymmetric axial loading upon shafts).

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a bearing end load management arrangement of Maguire for controlling a bearing lubrication system of Conley in order to provide with regard to preferentially loading and controlling the force exerted by a load share bearing relative to a fixed bearing in a bearing combination. In such circumstances by preferential bearing loading the bearing combination can be optimized for bearing life and maximum bearing capacity.
Regarding claims 2 and 3, Conley discloses the system is configured to extract a first trend information from the first set and the first values and extract a second trend information from the second set and the second values ([0006],[0020], The sensor 46 produces one or more output signals on sensor output line 48 which sensor output line 48 is connected to the signal input 32 of the controller 30, and the one or more output signals are indicative of one or more of the aforementioned sensed conditions). 
Regarding claim 4, Conley discloses the first trend information is a first trend value and the system is configured to emit a signal when the first trend value exceeds a first threshold value ([0032], When the sensor 46 sends a signal to the controller 30 indicating that the temperature of the grease has risen above the given level, the lubrication rate should be increased. This is because grease degradation rate is affected by the operating temperature of the grease, and as the grease heats up, more grease must be provided to maintain the lubricating properties of the grease in the free volume 26 of the bearing housing 10. The higher volume of grease forces out some of the grease that has begun to degrade (through the pressure relief) and thus maintains a higher percentage of newer, "un-degraded" grease in the bearing housing 10. When the grease temperature exceeds the given temperature, for example, the lubrication rate may be doubled). 
 The controller 30 therefore controls the lubrication pump 30 in a different manner when the signal provided by the sensor 46 indicates that the moisture content of the grease has exceeded a predetermined level, 15% for example. In that case, the controller 30 shifts the lubrication pump into a continuous or substantially continuous mode of operation. "Substantially continuous" may constitute cycling the lubrication pump to provide repeated doses of grease at short intervals of, for example, one second).
Regarding claim 6, Conley discloses the first trend information is an average of the first values and/or the second trend information is an average of the second values ([0034],  a first function could be applied when the shaft speed is less than, e.g., 2 meters per second, referred to as a "long" interval in FIG. 5 (also a "slow" degradation rate), a second function could be applied when the shaft speed is between 2.5 and 5 meters per second, referred to as a "moderate" lubrication interval in FIG. 5). 
Regarding claim 7, Conley discloses in Par. [0024], one or more signals indicative of the measured temperature, pressure, rotation rate and/or moisture content are sent periodically to the controller 30. The signals may be sent at any desirable interval, every 15 seconds, for example, and may comprise digital or analog signals or any combination of signals from which the controller 30 can extract information regarding the conditions sensed by the sensor 30, but Conley  and Maguari do not specifically disclose adjacent instants of time of the first set of instants of time are spaced apart between one and one thousand hours and/or adjacent instants of time of the second set of instants of time are spaced apart between one second and ten minutes. However, separating apart each of the instants of time between different time interval and changing or modifying the time interval would have been an obvious matter of design choice to have the parameters of the bearing arrangement 
Regarding claim 8, Conley discloses the quantity is a humidity in the bearing arrangement or the level of water content in grease contained in the bearing arrangement ([0006], a sensor configured to measure a moisture content of the lubricant and to produce at least one output signal indicative the measured moisture content and providing a pump for pumping lubricant into the bearing housing).
Regarding claim 9, Conley discloses the system is the bearing arrangement and the bearing arrangement contains the at least one control unit (Fig. 2, [0035], a bearing arrangement included a controller 30).
Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bode (2001/0037685) related to sensor can be adapted to measure or monitor the moisture in the bearing, the monitored or measured process quantity can be the moisture in the bearing, or the moisture content of the lubricant in the bearing.
Klos (US 2015/0247529) related to the bearing arrangement also includes at least two temperature sensors for respective detection of temperature. The detection device detects a load zone of the bearing, formed by an area of the bearing in which, during a movement of the movable component, a higher mechanical loading occurs in the bearing compared to an adjacent area.
Morita (US 2010/0166352) related to a bearing apparatus suitable for use in a spindle of a machine tool, which is incorporated into a spindle support portion or the like of a machine tool which slides and rotates at a high speed as typified by, e.g., a lathe, a drilling machine, a boring machine, a milling machine, a grinding machine, a honing machine, a super finishing machine, a lapping machine, etc. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119